DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 01/26/2022.  In virtue of this filing, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 01/26/2022 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Darabi et al. (U.S. Patent No.: 9,154,166) teaches a transceiver comprises an input terminal configured to receive a first signal at a first frequency; a demodulation chain comprising a low-noise amplifier having an input coupled to the input terminal; and a controllable variable impedance connected between a first node and a node configured to receive a reference potential, wherein the first node is connected to the input terminal and/or to the amplifier input.
Fong et al. (U.S. Patent No.: 9,748,993) teaches a receiver comprises an input terminal configured to receive a first signal at a first frequency; a demodulation chain comprising a low-noise amplifier having an input coupled to the input terminal; and a controllable variable impedance connected between a first node and a node configured to receive a reference potential, wherein the first node is connected to the input terminal and/or to the amplifier input.
Hayashi et al. (U.S. Pub. No.: 2005/0186927) teaches a receiver comprises an input terminal configured to receive a first signal at a first frequency; a demodulation chain comprising a low-noise amplifier having an input coupled to the input terminal; and a controllable variable impedance connected between a first node and a node configured to receive a reference potential, wherein the first node is connected to the input terminal and/or to the amplifier input.
Regarding claim 1, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a current source configured to deliver a current at the first frequency to the first node, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-10.
Regarding claim 11, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest the step of: b) delivering, by a current source, a current at the first frequency to a first node coupled to the input of the low-noise amplifier; c) selecting a value of a controlled variable impedance coupled between the first node and a reference potential node; d) obtaining a signal at an output of the demodulation chain, while the current is delivered to the first node by the current source; and
e) determining, for the variable impedance value selected at step c), an attenuation value, introduced into the demodulation chain by the variable impedance, at least from the signal obtained at step d), in combination with other limitations, as specified in the independent claim 11, and further limitations of their respective dependent claims 12-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649